In the application for rehearing in this cause, the court's attention is called to the following in the general charge of the trial court:
"To hold the defendant responsible in damages for any injury plaintiff sustained at that time it must be shown by the preponderance of the evidence: *Page 183 
"That the child was in danger of being injured by the automobile of the defendant as it was traveling on the street, and that such danger to said child was caused or created by the negligence of the defendant."
Again, in the charge, the court states: "If you find that the child was exposed to peril such as referred to, and that such being exposed to peril was caused by the negligent act of the defendant * * *."
It was not claimed that the peril to which the child was exposed was caused by the defendant, and it was not necessary that the peril be caused by the negligent act of the defendant to justify the attempt by the plaintiff to rescue the child from the danger.
If the jury in considering the case should read this charge, it would need go no farther in finding the defendant not responsible in damages.
This proposition was not argued at the original hearing of the case. We have concluded that the point is of vital importance and cannot be passed under the two issue rule. The application for a rehearing will, therefore, be granted.
The case may be reargued on Thursday, March 30, 1933.
CUSHING and ROSS, JJ., concur.
ON REHEARING.